Per Curiam.
Kevin Cushing was a passenger in an automobile operated by Troy Bernhardt on May 24, 1978, when the automobile struck a tree. This action by his next friend was brought against Bernhardt to recover the damages resulting from the injuries Kevin sustained in the accident. The trial court sustained a demurrer and dismissed the petition because it failed to allege gross negligence.
The appeal presents only the question of whether the guest statute, Neb. Rev. Stat. § 39-6,191 (Reissue 1978), is unconstitutional. Our decisions in Kreifels v. Wurtele, 206 Neb. 491, 293 N.W.2d 407 (1980), and Botsch v. Reisdorff 193 Neb. 165, 226 N.W.2d 121 (1975), are controlling on this issue.
The judgment of the District Court is, therefore, affirmed.
Affirmed.